

117 HRES 688 RH: Providing for consideration of the bill (S. 1301) to provide for the publication by the Secretary of Health and Human Services of physical activity recommendations for Americans.
U.S. House of Representatives
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IVHouse Calendar No. 37117th CONGRESS1st SessionH. RES. 688[Report No. 117–133]IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2021Mr. McGovern, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printedRESOLUTIONProviding for consideration of the bill (S. 1301) to provide for the publication by the Secretary of Health and Human Services of physical activity recommendations for Americans.That upon adoption of this resolution it shall be in order to consider in the House bill (S. 1301) to provide for the publication by the Secretary of Health and Human Services of physical activity recommendations for Americans. All points of order against consideration of the bill are waived. An amendment in the nature of a substitute consisting of the text of Rules Committee Print 117-16 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means or their respective designees; and (2) one motion to commit.September 29, 2021Referred to the House Calendar and ordered to be printed